DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are moot as they do not apply to the present grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1-12 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140033772 by Jung et al. in view of CN201121270Y by Guorong et al. and U.S. Patent Application Publication 20100287995 by Mancini et al.
As to claim 1, Jung teaches a washing machine comprising a body 10a (fig. 1); a rotating tub 30 inside the body with a cylindrical portion and a bowl portion 32 coupled to a lower portion of the cylindrical portion (fig. 3); a flange 140 (fig. 1) coupled to the bowl portion; a spin-dry shaft 124 connected to the flange, wherein the flange comprises a hub portion having a hollow 142 into which the shaft 124 is inserted (fig. 3, para. 98), and wherein the flange is inserted into an inside portion of a main member of the bowl portion (fig. 3, para. 93).
Jung does not teach the particulars of its bowl portion, in particular it does not teach a main member formed of a resin material and a cover member coupled to an upper surface of the main member and formed of a metal, the cover member having a first engaging portion coupled to the main member, and the main member having a second engaging portion coupled to the first engaging portion.  However, one of 
Jung does not explicitly teach that its flange member has a plurality of blades extending in a radial direction from its hub portion, the blades having body and flange portions, the flange being of greater width than the body portion.  However, one of ordinary skill in the art would have recognized as obvious to have a plurality of blades with the claimed structure.  Mancini teaches a washing machine with a flange 3 (fig. 2) coupled to a bowl portion of a tub (fig. 5), the flange having a plurality of blades extending in a radial direction from a hub portion (fig. 2), the blades having body 3a and flange (structure connecting pairs of walls 3a) portions, the flange being of greater width than the body portion.  Mancini teaches that its blade structure provides a stable coupling for correct operation of a washing machine (para. 25) and resistance to mechanical stress (para. 55).  One of ordinary skill in the art would have had motivation to modify the flange taught by Jung to have the blade structure taught by Mancini in 
As to claim 11, Guorong teaches that the cover member 1 is formed in a donut shape (fig. 3).
As to claim 12, Guorong teaches first engagement portions on its cover member that are at inner and outer circumferential portions (fig. 3).

Claims 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140033772 by Jung et al. in view of CN201121270Y by Guorong et al. and U.S. Patent Application Publication 20100287995 by Mancini et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20050005652 by Park et al.
As to claims 2-4, Guorong does not teach bent curling portions on a first engaging portion and a curling protrusion on a second engaging portion.  However, Park teaches a washing machine and teaches tub engagement portions with inner and outer bent curling portions 210b, 220b (fig. 9) and a curling protrusion 102a, with at least a portion of the inner curling portion 210b having an inclined portion.  Park teaches that by having curled coupling portions, the added thickness increases strength (para. 85).  Park also teaches that the curling portions may be reversed (para. 86), resulting in engaging portions being in either an outer or inner configuration.  One of ordinary skill in the art would recognize as obvious to modify the washing machine taught by Guorong to use curling portions to couple its main member and cover member in order 
As to claims 5 and 6, Park teaches a through hole in a first engaging portion in an outer circumferential portion, an engaging portion with a fastening hole, and a coupling member through the holes (fig. 11B, para. 88).  One of ordinary skill in the art would understand that fastening holes and a coupler (e.g. a bolt) are well-known and common in the art as means for fastening components.  As such, one of ordinary skill in the art would recognize that the use of the holes and coupler would be obvious, and also would provide the benefit of attaching additional components, as taught by Park.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 7, Guorong teaches a plurality of foreign material prevention protrusions (fig. 2) at a constant interval along a circumferential direction.  As discussed above, one of ordinary skill in the art would recognize as obvious to include a coupling member to fasten the first and second engaging portions that would be “among” the foreign material prevention protrusions.
As to claim 10, Park teaches a heat sealing “hole” (between 210b and 220b, fig. 9) and a heat sealing protrusion 102a configured to be locked by heat (seam welded, para. 79).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140033772 by Jung et al. in view of CN201121270Y by Guorong et al. . as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110148260 by Silva.
Guorong does not teach a locking hook or an insertion portion configured to be inserted into a locking hole or an insertion groove to engage the first and second engaging portions.  However, one of ordinary skill in the art would recognize as obvious that locking/insertion hooks/portions cooperating with a locking/insertion hole/groove are well-known and common in the art.  For example. Silva teaches a washing machine having a locking hook (insertion portion) 61 locked into an insertion hole (figs. 10 and 11) to engage components of a washing machine tub.  Silva teaches that these components provide reinforcement between its tub and a cover (para. 32).  One of ordinary skill in the art would be motivated to have these insertion and locking components in order to provide fastening and reinforcement, as taught by Silva.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711